              E-FILED    2O2O   SEP 11 11:54 AM DUBUQUE - CLERK OF DISTRICT COURT



                    IN TI-IE IOWA DISTRICT COURT FOR DUBUQUE COUNTY
                                                   )
 SHAWN HORSFORD.                                   )
                                                   )   LAW NO
                  Plaintif f,                      )
                                                   )
 VS                                                )
                                                   )
 NORDSTROM DISTRIBUTION                            )   ORIGINAL NOTICB
 MANAGEMENT,INC. AND                               )
 MULGREV/ OIL AND PROPANE d/b/a                    )
 MULGREW OIL CO. aldll'¡IaCHASE OIL                )
 aJd/b|aCORDES OIL.                                )
                                                   )
                  Defendants.                      )

TO TFIE ABOVE-NAMED DEFENDANTS:

You are hereby notified that there is now on file in the office of the clerk of the above court a
petition in the above-entitled action, a copy of which petition is attached hereto. THIS CASE HAS
BEEN FILED IN A COUNTY TI'IAT USES ELECTRONIC FILING. 'fherefore, unless the
attached Petition and Original Noticc contains a hearing date for your appearance, or unless you
obtain an exemption for the coutt, you must file your Appearance and Answer electronically. You
must register through the Iowa Judicial Branch website at http://www.iowacourts.state.ia.us/Efile
and obtain a log in and password for the purposes of frling and viewing documents on your case
and of receiving service and notices from the court.

   GENERAL RULES AND INFORMATION ON ELECTRONIC FILING, REFER TO THE
þ-OR
IOWA COURT RUT-ES CI.IAPTER 16 PERTAINING TO THE USE OF THE ELECTRONIC
DOCUMENT MANAG EMENT SYSTEM httn' //wwrv inu¡rr:nr rrf c cl qf ¿. .la. us/Efi le

FOR COURT RULES ON PROTECTION OF PERSONAL PRIVACY IN COUR]' FILINGS,
REFER TO DIVISION VI OF IOWA COUIìTS RULES CI-IAPTER                                              16:
http ://www. iowacourts. state. ia.us/8fi le

The Plaintiff s attorney is Ben Long whose address is Suite 1140,425 Second Street SE, Cedar
Rapids, Iowa, 52401; (319) 365-9200.

You are further notified that unless, within 20 days after service of this original notice upon you,
you serve, and within a reasonable time thereafter e-file a motion or answer, in the lowa District
Court ftrr Dubuque County, at the courthouse in Dubuque, Iowao judgment by default will be
rendered against you for the relief demanded in the petition.

If you needassistance to participate in court due to a disability, call the disability coordinator at
(319) 833-3332 and ask for Lena Heit of email lena.heit@iowacouts.gov.




                                                                      EXH¡BIT A
       Case 2:20-cv-01047-CJW-KEM Document 1-1 Filed 10/15/20 Page 1 of 12
             E-FILED 2020 SEP 11 11:54 AM DUBUQUE - CLERK OF DISTRICT COURT


Persons who are hearing or speech impaired may call Relay Iowa         TTY   (1-800-735-2942).
Disability coordinators cannot provide legal advice.

NOTE: The attorney who is expected to represent the defendant should   be promptly advised by
defendants of the service of this notice.




     Case 2:20-cv-01047-CJW-KEM Document 1-1 Filed 10/15/20 Page 2 of 12
                  E-FILED 2020 SEP 11 2:14 PM DUBUQUE - CLERK OF DISTRICT COURT




STATE OF IOWA JUDICIARY                                                       caseNo.    L4CV111113
                                                                              county DUbUqUe

Case ï¡tle       HORSFORD V NORDSTROM ET AL

    THIS CASE HAS BEEN FILED II{ A COUNW THAT USES ELECTRONIC FILING.
Therefore, unless the attached Petition and Original Notice contains a hearing date for yourappearance, or unless you obtain an
exemption from the court, you must lile your Appearance and Answer electronically.

You must reg¡ster through the lowa Judicial Branch webs¡te at http://www.iowacourts.state.ia.us/Ef¡le and obtain a log in and
password for the purposes of filing and viewing documenls on your case and of receiving service and notices from the court.


FOR GENERAL RULES AND INFORMAIION ON ELECTRONIC FILING, REFER TO THE IOWA COURT RULES CHAPTER
,I6 PERTAINING TO THE USE OF THE ELECTRONIC DOCUMENT MANAGEMENT
                                                                                             SYSTEM:
htto://www.¡owacourts.state.ia.us/Ef¡le


FOR COURT RULES ON PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS, REFER TO DIVISION VI OF IOWA
COU RT RULES CHAPTER I 6: htto://www.iowacourts.state.ia.us/Efi
                                                 le




Scheduled Hear¡ng:




lf you require the assistance of auxiliary aids or serv¡ces to participate in court because of a disability, immediately call your district
ADA coordinator at (319) 833-3332 . (lf you are hearing impaired, call Relay lowa TTY at l-800-735-2942.)

Datetssued        0911112020 02:14:59 PM




District Clerk   of Dubuque                   County

/s/ Chandal Gehin


   Case 2:20-cv-01047-CJW-KEM Document 1-1 Filed 10/15/20 Page 3 of 12
              E-FILED 2020 SEP 11 11:54 AM DUBUQUE - CLERK OF DISTRICT COURT




           IN THE IOWA DISTRICT COURT FOR DUBUQUE COUNTY
                                   )
 SHAWN HORSFORD,                   )
                                   ) LAW NO
          Plaintiff,               )
                                   )
 vs.                               )
                                                     )
 NORDSTROM DISTRIBUTION                              )   PETITION AT LAW AND JURY
 MANAGEMENT, TNC. AND                                )   DE,MAND
 MULGREW OIL AND PROPANE d/b/a                       )
 MULGREW OIL CO. aldlbla CHASE OIL                   )
 aldlbla CORDES OIL,                                 )
                                                     )
                  Defendants

         THE PLAINTIFF, for his cause of action against Defendants, states as follows:

                                    COMMON ALLEGATIONS

         l.     At all times material hereto, Plaintiff Shawn Horsford was a resident of

Gainesville, Florida.

         2.     At all times material hereto, upon information and belief, Defendant Nordstrom

Distribution Management, Inc. (herein after refered to     as   Nordstrom), was an Iowa Code 490

foreign profit doing business in the State of lowa.

         3.     At all times material hereto, upon information and beliet Defendant Mulgrew Oil

and Propane dlbla Mulgrew      Oil Co aldlbla Chase Oil aldlbla Cordes Oil (herein after referred to

as   Mulgrew Oil) was an lowa Code 490 domestic profit doing business in the State of lowa.

         4.     All   events giving rise to these proceedings occurred at a Nordstrom fuel site in

Dubuque, Iowa.

         5.     Upon information and beliet Mulgrew Oil maintains the Nordstrom fuel site.




       Case 2:20-cv-01047-CJW-KEM Document 1-1 Filed 10/15/20 Page 4 of 12
                E-FILED 2020 SEP 11 11:54 AM DUBUQUE - CLERK OF D|STR|CT COURT




           6.     On or about September 15,2018, Plaintiff Shawn Horsford stopped his truck to

fill   the tank with fuel. As he was attempting to fuel the truck, the fuel line burst, exposing him to

fuel.

           7.     Plaintiff sustained permanent injuries and damages as a result of the fuel

exposure, including, but not limited to:

                  a.      Past, present and future pain and suffering;

                  b.      Past, present and future disability;

                  c.      Lost earnings and lost earning capacity;

                  d.      Past, present and future medical expenses.

          8.      The amount in controversy exceeds the jurisdictional amounts.

                                      COUNT I _ NEGLIGENCE

          Plaintiff Shawn Horsford, for his   cause   of action against Defendants Nordstrom and

Mulgrew Oil states as follows:

          9.      Plaintiff Shawn Horsford repleads paragraphs I through 8 as if fully set forth

herein.

          10.     Defrndants Nordstrom and Mulgrew Oil were generally negligent and specifically

negligent in one or more of the following particulars:

                  a.      Failing to properly maintain fuel line;

                  b.      Failing to properly inspect fuel line;

                  c.     Failing to properly repair fuel line;

                  d.     Failing to follow the standards in the industry in fuel lines;

                  e.     Being responsible for other unsafe conditions in its fuel lines in manners

which may become known through discovery.




        Case 2:20-cv-01047-CJW-KEM Document 1-1 Filed 10/15/20 Page 5 of 12
                   E-FILED 2020 SEP 11 11:54 AM DUBUQUE - CLERK OF DISTR|CT COURT




          I   l.    Defendants' negligence was the sole or a concurrent cause of Plaintiffls injuries

and damages.

          12.       As a result of the negligence of Defendant Nordstrom, Plaintiff Shawn Horsford

will continue to suffer injuries     and damages.

          WHEREFORE, Plaintiff Shawn Horsford prays for judgment against Defendants

Nordstrom and Mulgrew Oil in an amount that will fully, fairly, and adequately compensate him

for the injuries and damages, together with interest as provided for by law and the costs of this

action, and any other relief the Court deems.just and necessary.

                                   COUNT II     -   RES IPSA LOQUITUR

          Plaintiff Shawn Horsford, for his cause of action against Defendants Nordstrom and

Mulgrew Oil states as follows:

          13.       Plaintiff Shawn Horsfbrd repleads paragraphs I through   12 as   if fully   set   forth

herein.

          14.       The injury to Plaintiff Shawn Horsford was caused by the fuel line used Plaintiff

and under the executive control of Defendants Nordstrom and Mulgrew Oil.

          15.       Defendants Nordstrom and Mulgrew Oil were negligent in the care and

maintenance of the fuel line because fuel lines do not malfunction in the manner that caused

Plaintifls injuries in the absence of ordinary       care.

          16.       Defendants' negligence was the sole or concurrent cause of Plaintiffs injuries and

damages,

          17.       As a result of the negligence of Defendants Nordstrom and Mulgrew Oil, Plaintiff

Shawn Horsford        will continue to suffer injuries   and damages.




      Case 2:20-cv-01047-CJW-KEM Document 1-1 Filed 10/15/20 Page 6 of 12
              E-FILED 2020 SEP 11 11:54 AM DUBUQUE - CLERK OF DISTR|CT COURT




        V/HEREFORE, Plaintiff Shawn Horsford prays for judgment against Defendants

Nordstrom and Mulgrew Oil in an amount that will fully, fairly and adequately compensate him

for the injuries and damages, together with interest as provided for by law and the costs of this

action, and any other relief the Court deems just and necessary.



        prainriff requests   a   jury triar   on:::::ffi::     ajury.



                                                   /s/         P. Lonp
                                                   Benjamin P. Long AT00l0l55
                                                   RSH LEGAL
                                                   425 2"d St SE, Suite 1140
                                                   Cedar Rapids, lA 52401
                                                   Phone: (319) 365-9200
                                                   Fax: (319) 365-1114
                                                   blong@f ightingforfairness.com
                                                   ATTORNEYS FOR PLAINTIFF


Original filed.




      Case 2:20-cv-01047-CJW-KEM Document 1-1 Filed 10/15/20 Page 7 of 12
                             E-FILED 2O2O SEP 16 8:48 AM DUBUQUE - CLERK OF DISTRICT coURT

                                                     AFFIDAVIT OF SERVICE

 Case:                      Court:                                    County:                                               Job:
 LACV111l13                 IN THE IOWA DISTRICT COURT                FOR DLIBUQL]E COUNTY                                   4870978

 Pl a   i   ntiff / Petitioner:                                       Defenda nt / Respondent;
 SHAWN HORSFORD                                                       NORDSTROM DI5TRIBUTION MANAGEMENT, INC, AND
                                                                      MULGREW OIL AND PROPANE d/b1a MULGREW OIL CO.
                                                                      alcllbla CHASË Oll. a/d/b/¿ CORDES OIL

 Received bY:                                                         For:
 lowa Process Scrvice                                                 RStl Leg;rl(Riccokl, Semelroth & Herrningsern PC)

 To be served upon:
 Mulgrew Oil and propane cllb/a Mulgrew Oil Co. aldlb/a Chase Oil aldlbla Cordes Otl c/o ThomasJ. t-logel, Registerecl
 Agent


l, chris schr¡ltz, being duly sworn, clepose ancl say: I am over the age of 18 years and not a
                                                                                               party to this action' âncl that
within the L¡ounclaries of the state where service u¡as effected, I was ¿uthorized by law to make service of the docunrents
ar¡d informed saicl person of the contents herein

Recipient Name / Address             Anry Osterbergcr, Controller for Mr.rlgrew Oiland Propane cllb/a Mulgrew Oil Co. aldlb/a
                                     Chase Oila/dlbla CortJes Oil r:/o ThornasJ. Flogel, RegistereclAßent, 10314 Silverwood Dr,
                                     Dubuque, lA 52003

Manner of Service:                   Authorrzed, Sep 'i5, 2020,1:50 Pm CDT
Documents:                           Original Notice, Peiition at Lav/ artd Jury Demand (Receir¡ed Se¡r 14, 2020 at          1   :01   pm CDT)


Additional Comments:
   Served: sep 15, 2020, 1:50 pm cDT at 10314 Silverwoocj Dr, Dubuque, lA 52003 reCeivecJ by Anry Osterberger,
                                                                                                                    Controller
1)
for Mulgrew Oil and  propane   d/b/a Mulgrew OilCo.  alcJlbla Chase Oil ald/b/aCordes     Oil c/o ThomasJ. Flogel, Registerecl

Agenl. Age: 38-48; Ethnicity: Caucasian; Gender: Fernale; Weight: 135; Height: 5'4"; Hair:
                                                                                           Brc¡wn;


                                                                        Substribetl qr¡cl sv,lorn to bet'ore me by the alliattt who is
                                                                        personolly kttovtn to ne.

 /sl( lh ri.s Schultz                     0911512020

                                                                           J )t'lt n rîoç
                                                                            tL-
chris sclrultz                           Date                                                         {iA4JJ
                                                                        Notary Public
low¿ Process 5ert¡ice
1604 Country Club Road
                                                                                       rn        (l
lncl!anola, lA 50125                                                    Date                   Commission Expires

                                                                                                      l(.o       BßÂIIDEE KINTER
                                                                                                             l,'oin¡nissron Number 80797õ
                                                                                                                 My Cônìnissicln Exp¡re$
                                                                                                      ür'
                                                                                                      lÞ        December 15,2020




                   Case 2:20-cv-01047-CJW-KEM Document 1-1 Filed 10/15/20 Page 8 of 12
                             E-FILED 2020 SEP 16 2:30 PM DUBUQUE - CLERK OF DISTR|CT COURT

                                                       AFFIDAVIT OF sERVICE

  Case;                      Court:                                    County:                                            Job:
  LACV1 11 'I13              IN THE IOWA DISTRICT COIJR'T              FOR DUBUQUE COUNTY                                 487A953
  Plaintiff I Petit¡oner:                                              Defenda nt   / Respondent:
  SHAWN HORSFORD                                                       NORDSTROM DISTRIBUTION MANAGEMËNT, INC. AND
                                                                       MULGRFW OIL AND PROPANE d/b/a MULGRFW oIL co
                                                                       atdttl.la CHASE OIL airlll¡/a CORDËS otL
  Received by:                                                         For:
  lowa Proccss Scrvice                                                 RSH i.egal(Riccolo, Semcfrorh & Henningsen pC)

  To be served upont
  Nordstrom Distribution Management, lnc. c/o lowa Secrerary of State, RegistereclAgent

l, Adam H eater, treing duly sworn, depose and say: I atn over the age of 18 years ancl not a party to this actinn, and that
vuithin the bourrd¿lries of the state where service was effected, I was authorized by law to make servicrt r¡f the cJocuments
and informecJ said person of the contents herern

Recipient Name / Address:             Dianne Burdette for Nordstrom Distribution Management, lnc. c/o lowa Secretary of State,
                                      Registered Agent, Lucas statr: offìce Blclg: 321 E walnut st, Des Moines, lA 50309
Manner of Service:                    Registered Agent, Sep 1 6, 2O2A,1 1 :45 am CDT
Documents:                            Original Notice, Petition at Law and Jury Demand. Cover Letrer ro the lowa Secretary of
                                      State (Receivecl Sep 14,2020 ¿t 1:01pm CDT)

Additional Comments:
 i ) Served: Sep 16, 2020, 11:45 am CDT ¿t Lucas State Office Bldg: 321 E W¿lnur St, Des Moines, lA 50309 received by Dianne
Burdette for Nordstrom Distribution Management,lnc. c/o lowa Secr"etary of State, Registered Agent.
lspoke to Dianne at the Secretary of State on the phone to ensure I had everything she needed ancl she had nre just slip
it ¿ll under the door.


                                                                        Subscr¡bed onci suorn ta before nte by the oflictnt uvho is
                                                                        ¡tersonolly knovtn to me.
 /s/A rl;rrlr I I¡lirl r:r                091t6/2a20
Adam Heater                              D¿te                            7'rn ndta ú'
                                                                        Notary Publíc
low.r Process 5ervice
'l 604 Country Club RoatJ

lndianola, lA 50125                                                     Date                  Commission Expires

                                                                                                                    DEÉ XIN
                                                                                                t         Comrníssion Number 807976
                                                                                                            My Cornrnission Expìres
                                                                                                            Decernber   l5 2020




                Case 2:20-cv-01047-CJW-KEM Document 1-1 Filed 10/15/20 Page 9 of 12
               E-FILED 2O2O OCT 13 1:06 PM DUBUQUE - CLERK OF DISTRICT COURT




                  IN THE IOWA DISTRICT COURT FOR DUBUQUE COUNTY

SHA\ryN HORSFORD,
           Plaintiff,

vs.                                                                      0t3llLACVllill3
NORDSTROM DISTRIBUTION                                                    ANSWER AND
MANAGEMENT,INC. and                                                      JURY DEMAND
MULGREW OIL AND PROPANE dlbla
MULGREW OIL CO. aldlbla CHASE OIL
aldlbla CORDES OIL,
                Defendants.

       COMES NO\ry Defrndant Mulgrew Oil and Propane dlbla, Mulgrew Oil Co. aldlbla
Chase Oil aldlbla Cordes Oil, by and through its attorneys, and for its answer to
                                                                  Plaintiff s Petition
at Law and Jury Demand:

        l.   Defendant denies paragraph   I for   lack of information.

       2.    Defendant admits paragraph 2.

       3.    Defendant admits paragraph 3.

       4.    Defendant admits paragraph 4.

       5.    Defendant denies paragraph 5.

       6.    Defendant denies paragraph 6 for lack of infbrmation.

       7.    Defendant denies paragraph 7 including all subparagraphs.

       8.    Defendant denies paragraph 8 for lack of information.


                                   COUNT I      -   NEGLIGENCE

       9.    Defendant repleads and restates paragraphs    I through 8.

       10. Defendant denies paragraph     l0 including all subparagraphs.

       I 1. Defendant denies paragraph I   l.

       12. Defendant denies paragraph 12.




      Case 2:20-cv-01047-CJW-KEM Document 1-1 Filed 10/15/20 Page 10 of 12
             E-FILED 2020 OCT 13 1:06 PM DUBUQUE - CLERK OF D|STR|CT COURT




                            COUNT II _ RES IPSA LOQUITUR

       13. Defendant repleads and restates paragraphs   I through   12.

       14. Defendant denies paragraph 14.

       15. Defendant denies paragraph 15.

       16. Defendant denies paragraph 16.

       17. Defendant denies paragraph 17.

       WHEREFORE, Defendant Mulgrew Oil and Propane dlbla, Mulgrew Oil Co. aldlbla
Chase Oil aldlb/a Cordes Oil respectfully requests the Court dismiss Plaintifls Petition at Law
and Jury Demand at Plaintiff s cost.

                                      JURY DEMAND

       Defendant Mulgrew Oil and Propane dlbla, Mulgrew Oil Co. aldlbla Chase Oil aldlbla
Cordes Oil requests trial by jury on all issues so triable.

                                            FUERSTE, CAREV/,
                                            JUERGENS & SUDMEIER, P.C

                                            By: /s/,lenn:t L. I(eiss
                                                     Jenny L. Weiss, 4T0009397

                                            By: /s/ Jessica L. McNamara
                                                    Jessica L. McNamara, 4T0013092
                                            890 Main Street, Suite 200
                                            Dubuque, IA 52001
                                            Phone: (563) 556-401 I
                                            Fax: (563) 556-7134
                                            Em ai I : j_w_çiqs@ûreÍslsþw.qoÆ
                                                   jm   cnamara@ fuerste I aw. com

                                            ATTORNEY FOR DEFENDANT MULGREW
                                            OIL AND PROPAGE dlblaMULGREW OIL CO
                                            aldlbla CHASE OIL a/dlbla CORES OIL




    Case 2:20-cv-01047-CJW-KEM Document 1-1 Filed 10/15/20 Page 11 of 12
              E-FILED 2020 OCT 13 2:53 PM DUBUQUE - CLERK OF DISTRICT COURT



                                       IOWA DISTRICT COURT
                                         DUI]UQUE COUNTY


 S}.IAWN Ì"TORSIIORD,

                 Plai¡rtifl                                              NO. LACV]11113

 VS
                                                                          APPEARANCE
 NORDSTROM DISTT{I BU'T'ION
 MANAGHMËNT, INC. ancl
 MULGREW OIL AND PROPANE cl/b/ a
 MULREW OIL CO, a/ d/b/ a CI-lASlj OtL
 a/ d/l>/ zt CORDAS OIL,

                 Defendant.s.



        COMTiS NOW th<l undersigncd ancl heretry ettter$ his appearance on behalf of
I)cfonclant Norclstrotn Distribution Mana¡;erment, [nc. in the ahove-entitlecl matter.




                                                             M
                                                Chacl M. VonKampen - AT000B0BZ
                                                Simmons Pen:ine Moyer Bergman pLC
                                                115 Third Slreet SE, Suite L200
                                               Ced¿rr Rapicls, Iowa 52401.
                                               Tcl: 319-366-7641
                                                frax: 319-366-1917
                                                Erna il : f :y onk3 n0pg,qlqs-p-Uf lZ!¡"W"¡p_m
                                               ATTOR N I]YS FOR DETìENDANT NORDSTROM
                                               DISTRIBUTTON MANAGEMENT, INC.

                                   C   HIITIFIC AT'E O¡-- SERVICE

         I hereby celtify that on Octobcr .è-. .,202A,|clcctronically filecl the foregoing cf ocument
with the Clerk of Court using tho IIÌDMS systctn which will serrd ncltification of su.ch filing to
lcgis tercd system ¡rarticipan ts.




      Case 2:20-cv-01047-CJW-KEM Document 1-1 Filed 10/15/20 Page 12 of 12
